DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation the second channel member in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not previously introduce a second channel member.  In context, it appears as if it may be intended to be introduced in line 2 (i.e. to say “first and second channel members” rather than “first channel members”) which would cure the deficiency but, regardless, the limitation should be clearly introduced in the proper manner somewhere in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oranth et al (US PGPub 2015/0083665 A1).
	With respect to claim 1, Oranth teaches embodiments of a flow filtration system for concentration of components from a fluid sample [Abs] including a container having a space of variable volume that can contain a liquid such as piston pumps (60) [0078, Fig. 3] and connected to a channel member in the form of a TFF module (3) [0011, 0056] which forms a channel between an inlet (14) and outlet (15), and further has an opening that extend from the channel to another position (16), where such opening contains a filter (17); the system is configured such that the channel directs fluid tangentially/crossflow across the filter, membrane (17), and permeate may be withdrawn via outlet (16).  As best understood, this therefore anticipates the broadest reasonable interpretation of the claimed invention.

    PNG
    media_image1.png
    777
    538
    media_image1.png
    Greyscale

	With respect to claim 2, as above the opening is transverse relative to the channel i.e. vertical vs. longitudinal [Fig. 3].
	With respect to claim 3, at least a portion of the inner walls of the containers, i.e. the pistons, are movable to drive flow as discussed above.
	With respect to claim 5, the piston pumps may be syringe pumps [0008, 0015].
	With respect to claims 6, 8, and 9, as above the system may employ syringe pumps on both ends of the channel member [Fig. 3].
	With respect to claim 7, the liquid can be moved by actuating the syringe pumps i.e. varying the volumes of the first and second spaces.
	With respect to claims 11 and 12, as above the system is designed to facilitate a process of concentration in which a fluid is moved from one syringe pump to another, such that a portion of the liquid passes through the filter membrane as permeate [0022].
	With respect to claims 13 and 14, the system may be employed to carry out back-and-forth flow for further filtration or concentration [0024, 0064].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oranth et al.
	Oranth teaches as above, including that the system may be designed generally to allow concentration of a target substance e.g. for laboratory analysis [0002, 0005].  Such processes would necessarily require recovering the sample which has been concentrated from the channel.  Alternatively, at minimum, recovering such sample would have been obvious because the increased concentration sample is the desired product of at least some applications of the system of Oranth.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oranth et al in view of Forberg et al (4,009,715) and/or Nauseda et al (US PGPub 2007/0079649 A1).
	Oranth teaches as above but is silent to the presence of a closure member at one end of the channel member i.e. at an inlet or outlet side.
	However, the use of caps or plugs or the like to close flow paths is well known in the art.  Forberg teaches filters for infusion and transfusion apparatus [Abs] and teaches that an outlet conduit of the device may be closed by a protective cap which may be removed for connection to tubing or the like [Col. 4 lines 3-6], and in further embodiments a channel may be provided with a cap which may fit over a pierceable section, such that a syringe may be inserted for use [Col. 4 lines 29-40].  See further Nauseda, which teaches systems for integrity testing of filters [Abs], and teaches that for various tests, inlets or outlets of the device may be plugged with a cap or valve to direct air from a port to a vent through a desired path [0027-0028].
	It would have been obvious to one of ordinary skill in the art to provide the system of Oranth with a closing member, e.g. a removable or pierceable cover as in Forberg, to protect the flow path when not in use, or alternatively to provide a closing member such as a cap or valve as in Nauseda, to allow for closing of particular flow paths and thereby facilitate e.g. integrity testing of the filter in the device.  In either case, the claimed invention would have been obvious to one of ordinary skill in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oranth et al in view of Rasanen (WO 2013/098487 A1).
	Oranth teaches as above but is silent to the specific structures forming the TFF module i.e. first and second channel members.
	However, Rasanen teaches a method and associated device for taking fluid from a sample flow [Abs] using a branched connection with a filter (20) [Fig. 1].  The system employs, broadly, a first channel member in the form of a flow tube (11) which includes at least a portion being recessed and having a flow path/groove i.e. the area into which the valve (21) is inserted, first and second channels i.e. inlet and outlet sides of the tube, and suitable connections between the inlet, outlet, and filter section.  The system further employs a second channel member including the valve (21) with filter (20), and associated support structures (25) which project into the recess of the first channel member (insert into the open portion of the tube) to define a third channel which is narrower than the first and second channels, and the filter is positioned within a discharge opening/sample channel (26) of the valve and associated support.  The valve is taught as being replaceable [pg. 7 lines 14-15].  The system allows for the valve and filter to be rotated into a crossflow/operational position for use, and a second position for e.g. cleaning of the filter [Abs].  It would have been obvious to one of ordinary skill in the art to modify Oranth’s taught system to include specific channel member constructions such as those taught by Rasanen to gain the benefit of allowing for removal and replacement, or turning and cleaning, of the filter element as in Rasanen.
If the taught flow tube is not considered sufficient for the claimed recess and/or groove structures, see MPEP 2144.04 IV.B; changes in shape of a flow path would have been an obvious engineering choice for one of ordinary skill in the art.


    PNG
    media_image2.png
    819
    519
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/751,649 in view of Oranth et al, or Oranth et al in view of Forberg et al and/or Nauseda et al. 
The copending claim recites substantially the same channel member structure required by e.g. instant claim 10, although it uses the term “discharge channel” instead of third channel.  The copending claim does not require connection to e.g. one or more variable volume containers.  However, as discussed above, the use of variable volume containers connected to a channel member consistent with the claimed invention would have been obvious in view of at least Oranth – see the rejections above for further discussion.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777